Argued April 27, 1928.
These appeals are from a preliminary injunction ordering each appellant and another to deliver to the individual appellees or to any four of them as a majority of the board of directors of the Standard Scale and Supply Corporation, also an appellee, "all books, papers, records and property of the [corporate appellee] including the stock certificate book and stock ledger in the possession or under the control of all of said defendants."
In accordance with the established practice in disposing of appeals from the granting of a preliminary injunction we consider only whether on the facts presented to the court below there was reasonable ground for its action and refrain from discussing the merits of the litigation: Nesbit v. Riesenman, 90 Pa. Super. 545; Holden v. Llewellyn, 262 Pa. 400.
We are satisfied by an examination of the record in the light of the arguments presented that there was reasonable ground for the order made. We do not understand that the order restraining W.P. McJunkin, appellant, from interfering with the management of the corporation by appellee as directors thereof, is intended to prevent said McJunkin's lawful participation as director in the transaction of business in the meetings of the board of directors.
The appeals are dismissed at the costs of appellants. *Page 250